DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
At instant claims 12-18, the term “single locus conversion” is defined in the instant specification on page 40, lines 9-14. Because the claimed plant would be produced using cotton variety 15R550B2XF as the recurrent parental line and thus the claimed plant would comprise substantially all of the genetic loci of cotton variety 15R550B2XF in addition to the locus conversion.
Specification
The disclosure is objected to because of the following informalities: The missing deposit information on page 41, lines 6-8, of the Specification is objected to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 2500 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that on page 41 of the specification, Applicant intends to deposit the plant but there is no affirmative statement in the specification as to public availability of the Deposit.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The missing information in claims 1, 4, 5, 10, 12 and 21 render the claims indefinite because “_____” fails to set forth the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (USP 8,283,533 B2) in view of Brinker et al (USP 8,735,661 B2) and in further view of PVP No. 200900064 (2013 Monsanto Technology LLC).
	The specification teaches producing cotton variety 15R550B2XF by introducing gene event MON 88701 (Brinker et al) into cotton variety 08Y573B2R2 (Williams) by a backcrossing method using cotton variety 08Y573B2R2 as the recurrent parent (pages 5-7). The specification teaches that cotton variety 08Y573B2R2 was used as the recurrent parent for four generations to produce a BC4 line (page 6 of the specification). The Examiner notes that at the BC4 generation a plant would at most contain 3.125% of the donor line depending upon how closely related the donor and recurrent parental lines are.
	This rejection using cotton variety 08Y573B2R2 and cotton variety 09Y573B2R2 interchangeably.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Williams teaches cotton variety 09R573B2R2 which Williams teaches is a pre-commercial name for cotton variety 08Y573B2R2 (column 6, lines 34-39). Williams teaches phenotypic characteristics of cotton variety 08Y573B2R2 in Table 1 at columns 6-8. Williams teaches that cotton variety 08Y573B2R2 comprises gene events MON 15985 and MON 88913 (column 6, lines 4-13). Williams teaches instant claims 1-22 at claims 1-24, 28 and 29 except the claims of Williams are directed to cotton variety 09R573B2R2 (syn 08Y573B2R2). In particular, Williams teaches introducing a single locus conversion into cotton variety 09R573B2R2 at claim 23 and 24. Williams teaches that said single locus conversion can introduce tolerance to the herbicides dicamba and glufosinate at claim 21.
	Williams does not teach cotton variety 09R573B2R2 having gene event MON 88701.
	Brinker et al teaches cotton gene event MON 88701 in SEQ ID NO: 10 and claim 41. Brinker et al teaches gene event MON 88701 produce tolerance to dicamba and/or glufosinate at claim 23.
	PVP 200900064 teaches the phenotype of the donor line DP 0924 B2RF, and that line DP 0924 B2RF has an intermediate plant habit (page 1 of 4) and light green leaf color (page 2 of 4) and contains the events MON15985 and 88913 as also found in the recurrent parental line taught by Williams (5th page of the document). This appears to be the line from which DP0924-BRD-BC1-F2-0127 (page 5, line 17 of the instant Specification) was developed to donate the MON 88701 gene event. The Examiner notes that line ‘DP 0924 B2RF’ it taught as having individuals that lack the gene insertions (5th of the document).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams using the teachings of Brinker et al to introduce gene event MON 88701 into cotton variety 08Y573B2R2 using a backcrossing method as taught by Williams to arrive at the instantly claimed invention. Williams had suggested introducing a single locus transgene to confer dicamba or glufosinate herbicide tolerance into cotton variety 08Y573B2R2. Williams teaches that the resultant progeny of a backcross protocol a plant wherein essentially all of the desired morphological and physiological characteristics of the recurrent parent are recovered in the converted plant in addition to the transferred locus from the recurrent parent (column 11, lines 29-34). Given the teachings of Williams, claim 21, one of ordinary skill in the art would have had a reasonable expectation of success. Further, the differences between the recurrent parental variety and the instant invention would have been expected by one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 and 19-21 of U.S. Patent No. 8,283,533 (Williams) in view of Brinker et al (U.S. Patent Application US 2012/0255050).
	The claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the ‘533 Patent to introduce event MON 88701 into a cotton plant using cotton variety 09R573B2R2 as the recurrent parent as suggested by Brinker et al. Brinker et al motivates one of ordinary skill in the art to combine event MON 88701 with events MON 88913 and MON 15985 in a cotton plant using art standard method such as those taught by Williams to introduce a single locus conversion comprising a transgene.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663